Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17 of N. Auner et al., App. No. 16/647,573 (Nov. 17, 2017).  Claims 6-8, 11-14, 16, and 17 to the non-elected invention(s) stand withdrawn from consideration by the Examiner pursuant to 37 CFR 1.142(b).  Claims 1-5, 9, 10 and 15 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant's election of Group I, claims 1-5, 9, 10 and 15, without traverse in the Reply to Restriction Requirement filed on December 17, 2020, is acknowledged.  Claims 6-8, 11-14, 16, and 17 to the non-elected inventions stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  

Pursuant to the Election of Species Requirement, Applicant elected, without traverse, the chemical species Me2Si(H)Cl and the substrate species of monosilanes for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 1-5, 9, 10 and 15 of the elected invention read on the elected species.  The elected species was searched and found to be unpatentable pursuant to 35 U.S.C. 102(a)(1)/(2) over Toyoda.  Pursuant to MPEP § 803.02, the search was not extended.  As such, the provisional election of species is given effect pursuant to 37 CFR 1.142(b) but no claims are withdrawn pursuant to the provisional election of species requirement.  See, MPEP § 803.02.  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

G. Soula et al., US 4,629,801 (1986) (“Soula”)

Claims 1-5, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by G. Soula et al., US 4,629,801 (1986) (“Soula”).  

Soula teaches reduction of the silane halides utilizing an alkali or alkaline earth metal hydride, in the presence of a catalyst of formula (I).  Soula at col. 1, lines 27-55.  In Example 5, Soula teaches reduction of (CH3)2SiCl2 with LiH to provide the elected species Me2SiHCl (as a side product).  Soula at col. 10, lines 45-70.  The reaction is summarized below.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Note that Soula teaches that the same apparatus was used as in the experiments described in the preceding examples.  Soula at col. 10, lines 50-51.  With reference to the subject claims, in the  Soula process: (1) the  Soula Me2SiCl2 starting material corresponds to the claimed “silane substrate . . . (i) monosilane” which meets the claimed proviso of “has at least one chloro substituent” and meets the limitations of monosilane MexSiHyClz (I), wherein x = 1, y = 0, and z = 3; (2)  Soula’s product silane Me2SiHCl corresponds to the instantly claimed Me2Si(H)Cl; (3)  Soula’s lithium hydride (LiH) corresponds to the instantly claimed “hydride donating source”’ (4)  Soula’s chlorobenzene corresponds to the claim recitation of “wherein the process is carried out in the presence of one or more solvents”; (5) the Soula product Me2SiHCl is necessarily formed by substituent “redistribution” (see for example, Soula at col. 9, lines 35-37); (6)  Soula does not employ AlCl3 as required by instant claim 1; and (7)  Soula teaches a separating step in Example 1 (which as discussed above, is the same process used in Example 5), i.e., both a gas chromatography separation (Soula at col. 8, lines 3-10) and distillation separation step (Soula at col. 8, lines 12-20).  With respect to instant claim 10, Soula clearly teaches at least the first bullet item.  Accordingly, Soula clearly discloses each and every limitation of instant claims 1-5, 9, 10, and 15.  As such, instant claims 1-5, 9, 10 and 15 are unpatentable pursuant to 35 U.S.C. 102(a)(1)/(2). 


A. Gilbert et al., 51 Industrial & Engineering Chemistry, 665-668 (1959) (“Gilbert”)

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. Gilbert et al., 51 Industrial & Engineering Chemistry, 665-668 (1959) (“Gilbert”).  Gilbert discloses an investigation of the reaction between chlorosilanes and sodium hydride.  Gilbert at page 665, col. 1.  Gilbert discloses that: sodium hydride “approximately 475 grams of 15 to 16 weight % sodium hydride was charged to the reactor” (note that Gilbet discloses that the NaH employed is a “suspension of sodium hydride in mineral oil”; the reactor heated; chlorosilane (i.e., CH3-SiCl3) flow was started; and that the normal temperature of the feed stream was 120 [Symbol font/0xB0]C to 140 [Symbol font/0xB0]C.  Gilbert at page 665, cols. 1-2 (under section “Flow System Procedure”).  

Gilbert discloses that the product composition was as follows.  Gilbert at page 666, cols 1-2 (under section entitled “Product Composition”).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Gilbert discloses the product percentages obtained at different temperatures at page 666, Tables I and II.  With reference to the subject claims, in the Gilbert process: (1) the Gilbert MeSiCl3 starting material corresponds to the claimed “silane substrate . . . (i) monosilane” which meets the claimed proviso of “has at least one chloro substituent” and meets the limitations of monosilane MexSiHyClz (I), wherein x = 1, y = 0, and z = 3; (2) Gilbert’s product silanes MeSiH2Cl and MeSiHCl2 correspond to the instantly claimed Me2Si(H)Cl and MeSi(H)Cl2; (3) Gilbert’s sodium hydride (NaH) corresponds to the instantly claimed “hydride donating source”’ (4) Gilbert’s mineral oil corresponds to the claim recitation of “wherein the process is carried out in the presence of one or more solvents”; (5) the Gilbert products are necessarily formed by substituent “redistriubution” (see Gilbert page 3 as required by instant claim 1; and (7) Gilbert teaches a separating step, i.e., “[p]eriodically a 300-ml. portion of the vapor was isolated in the sample trap and transferred to the evacuated mixing chamber . . . ” (Gilbert at page 665, col. 3).  Accordingly, Gilbert clearly discloses each and every limitation of instant claims 1-5, 9, and 10.  With respect to instant claim 10, Gilbert clearly teaches at least the first bullet item.  As such, instant claims 1-5, 9, and 10 are unpatentable pursuant to 35 U.S.C. 102(a)(1).  

Y. Toyoda et al., JP 03024901 (1991) (“Toyoda”)

Claims 1-5, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Y. Toyoda et al., JP 03024901 (1991) (“Toyoda”).  

CAS Abstract, Y. Toyoda et al., JP 03024901 (1991) (“Toyoda-Abstract”) discloses the following: R2SiHCl (R = lower alkyl) are prepared by partial reduction of R2SiCl2 (I) with LiH in the presence of LiCl-KCl molten salt at weight hourly space velocity (WHSV) of I to LiH 3-100 h- and at 355-470°.  Toyoda-Abstract further discloses that a mixture of KCl and LiCl was heated at 385° to molten, after addition of LiH, the mixture was bubbled with Me2SiCl2 (II) at WHSV 11.6 h- and 385-397° while recycling unconverted II to give 15.9 wt.% Me2SiHCl (the elected species), vs. formation of Me2SiH2 for a control at 500°.  Toyoda-Abstract further discloses R2SiHCl (R = lower alkyl) are prepared by partial reduction of R2SiCl2 (I) by reduction of I with LiH in the presence of LiCl-KCl molten salt then redistribution reaction of the resulting R2SiH2 with I.   

Examples 1-3 (see English-Language Machine Translation at pages 18-19 of 22 pages) disclose dimethyl monochlorosilane (Me2SiHCl, elected species) was prepared by partial reduction of dimethyldichlorosilane (Me2SiCl2) (this is necessarily a redistribution reaction as claimed).  Toyoda discloses that 7.0 kg of potassium chloride and 5.0 kg of lithium chloride were charged into the reduction reactor 1 having an internal volume of 26.11, and the reduction reactor 1 was heated to 385 ° C to dry and melt the mixed salt (corresponds to the claimed solvent). 



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Toyoda further discloses separation of product methylchlorohydridosilanes by a condensation step.  See English-Language Machine Translation at page 18 of 22 pages.  Toyoda further discloses that the reaction is a redistribution reaction.  See equation disclosed in Toyoda at page 958 (page 6 or 22) with reference to the English-language Machine Translation at page 18 of 22.  Respecting instant claim 15, Toyoda discloses that lithium hydride is the claimed “hydride reducing source”.  As such, for the same reasons discussed above for Soula and/orGilbert, Toyoda discloses each and every limitation of instant claims 1-5, 9, 10, and 15, which are therefore unpatentable pursuant to 35 U.S.C. 102(a)(1).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622